757 N.W.2d 100 (2008)
Linda ROBINSON, Plaintiff-Appellant,
v.
BIRDS EYE FOODS, INC., d/b/a Dean Foods Agrilink, Ivanhoe Huntley 7001 OLR, L.L.C., Ivanhoe Maintenance Company, and Ivanhoe Management Company, Defendants-Appellees.
Docket No. 137160. COA No. 277339.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the July 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.